United States Court of Appeals,

                              Fifth Circuit.

                                No. 91–3650

                             Summary Calendar.

                Roger MAYWEATHER, Plaintiff–Appellant,

                                       v.

         Charles C. FOTI, Jr., et al., Defendants–Appellees.

                              April 10, 1992.

Appeal from the United States District Court for the Eastern
District of Louisiana.

Before JONES, DUHÉ, and WIENER, Circuit Judges.

       EDITH H. JONES, Circuit Judge:

          Appellant    Mayweather     challenges   the     district   court's

dismissal with prejudice, following a trial to the magistrate, of

his complaint for constitutionally inadequate medical care while in

the Orleans Parish prison.          To the extent that treatment for his

back injury occurred while he was a pretrial detainee, he was

entitled to "reasonable medical care," Cupit v. Jones, 835 F.2d 82,

85 (5th Cir.1987);        after conviction, his claim for inadequate

medical care would succeed only if he proved that the denial of

care   constituted     "deliberate     indifference   to    serious   medical

needs."    Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285, 291, 50

L.Ed.2d 251 (1976).



       Contrary to Mayweather's complaints, the record shows that he

received continuous treatment for his back injury despite his

incarceration. The treatment may not have been the best that money

could buy, and occasionally, a dose of medication may have been
forgotten, but these deficiencies were minimal, they do not show an

unreasonable    standard    of   care,   and   they   fall   far   short   of

establishing deliberate indifference by the prison authorities.

Continuing back pain is unpleasant.            Its existence does not,

however,   in   and   of   itself   demonstrate   that   a   constitutional

violation occurred.



     The judgment of the district court is AFFIRMED.